UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 23, 2012 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8735 Henderson Road, Renaissance One Tampa, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. WellCare Health Plans, Inc. (the “Company”) held its Annual Meeting of Stockholders on May 23, 2012 (the “Annual Meeting”) at the Company’s corporate headquarters in Tampa, Florida.39,287,229 shares of the Company’s common stock, or 91% of the shares of the Company’s common stock issued and outstanding on the record date, were present in person or represented by proxy at the Annual Meeting.Summarized below are descriptions of the proposals voted on at the Annual Meeting and the final results of such voting: Proposal One: Election of directors As described in the Company’s proxy statement, the Company’s Board of Directors (the “Board”) nominated ten individuals to serve as directors for a one-year term to expire at the Company’s 2013 Annual Meeting of Stockholdersor until their successors are duly elected and qualified.All such nominees were elected by a majority of the votes cast, as follows: Director Votes For Votes Against Abstentions Broker Non-Votes Charles G. Berg Carol J. Burt Alec Cunningham David J. Gallitano D. Robert Graham Kevin F. Hickey Christian P. Michalik Glenn D. Steele Jr., M.D. William L. Trubeck Paul E. Weaver Proposal Two:Ratification of appointment of independent registered public accounting firm The Company’s stockholders ratified the appointment of Deloitte & Touche, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012 by the following vote: Votes For Votes Against Abstentions Proposal Three:Advisory vote on the compensation of the Company’s named executive officers (“Say on Pay”) The Company’s stockholders approved the following resolution (the “Say on Pay Resolution”): “RESOLVED, that the compensation paid to the Company’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the Compensation Discussion and Analysis, compensation tables and narrative discussion disclosed in the Company’s 2012 Proxy Statement, is hereby APPROVED.” The Say on Pay Resolution was approved by the following vote: Votes For Votes Against Abstentions Broker Non-Votes Proposal Four:Stockholder proposal regarding a political contributions and expenditures report The stockholder proposal regarding a political contributions and expenditures report was defeated by the following vote: Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 23, 2012 WELLCARE HEALTH PLANS, INC. /s/ Lisa G. Iglesias Lisa G. Iglesias Senior Vice President, General Counsel and Secretary
